DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ZOLTON WILLIAMS,
                             Appellant,

                                    v.

  DEPARTMENT OF REVENUE CHILD SUPPORT PROGRAM, o/b/o
                 RHODA BIHEMO RHIAN,
                       Appellee.

                              No. 4D17-880

                          [February 22, 2018]

   Appeal from State of Florida Department of Revenue Child Support
Program; L.T. Case Nos. 2000-649474 and DEP #06550018898AO.

  Zolton Williams, Brooklyn, New York, pro se.

   Pamela Jo Bondi, Attorney General, and Carrie R. McNair, Assistant
Attorney General, Child Support Enforcement, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.